Citation Nr: 9908887
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 96-50 006               DATE MAR 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to a compensable evaluation for postoperative left
fourth finger distal interphalangeal joint flexor tendon avulsion.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran had active service from March 1991 to September 1994. 
In his November 1996 substantive appeal, the veteran requested a
hearing before a member of the Board of Veterans'Appeals (Board) at
the Regional Office (RO). In a letter dated in February 1999, the
veteran's representative reported the veteran requested that his
hearing at the RO before a member of the Board be canceled.

FINDINGS OF FACT 

There is no competent medical evidence of ankylosis of the left
fourth finger.

CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative left
fourth finger distal interphalangeal joint flexor tendon avulsion
have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.71a, Diagnostic Code 5227 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated from June 1992 to September 1992
reflect moderate tenderness and ecchymosis to the left fourth digit
interphalangeal joint with decreased flexion. Clinical records
dated in June 1992 reflect range of motion was limited; the distal
interphalangeal joint was noted as 0/0 degrees, the proximal
interphalangeal joint was noted as 45/90 degrees, and the
metacarpal phalangeal joint was noted as 0/75 degrees.

2 -


Department of Veterans Affairs (VA) medical records dated in
September 1995 reflect a complaint of stiffness in the left fourth
finger and tenderness at screw placement. It was noted that the
distal interphalangeal joint did not flex nor did it hold flexion
when passively positioned. An impression of fourth finger distal
interphalangeal flexor tendon avulsion was noted.

In a March 1996 rating decision, the RO granted service connection
for postoperative left fourth finger distal interphalangeal joint)
flexor tendon avulsion and assigned a noncompensable evaluation for
the disability. The veteran filed a notice of disagreement with
that rating in August 1996.

Analysis

In the instant case, the veteran is technically not seeking an
increased rating, since his appeal arises from the original
assessment of a disability rating. When a veteran is awarded
service connection for a disability and subsequently appeals the
initial assessment of a rating for that disability, the claim
continues to be well grounded. Fenderson v. West, No. 96-947 (U.S.
Vet. App. Jan. 20, 1999); Shipwash v. Brown, 8 Vet. App. 218, 224
(1995).

In Fenderson, it was held that evidence to be considered in the
appeal of an initial assignment of a rating disability was not
limited to that reflecting the then current severity of the
disorder. Cf Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In that
decision, the Court also discussed the concept of the "staging" of
ratings, finding that, in cases where an initially assigned
disability evaluation has been disagreed with, it was possible for
a veteran to be awarded separate percentage evaluations for
separate periods based on the facts found during the appeal period.
Fenderson v. West, slip op. at 18.

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the

3 -

anatomical damage, and the functional loss, with respect to all of
these elements. The functional loss may be due to pain, supported
by adequate pathology and evidenced by the visible behavior of the
claimant undertaking the motion. 38 C.F.R. 4.40 (1998).

As regards the joints, the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Some factors considered include pain on movement, swelling,
deformity, or atrophy of disuse. Instability of station,
disturbance of locomotion, interference with sitting, standing and
weight-bearing are related considerations. 38 C.F.R. 4.45 (1998).

Pyramiding, that is the evaluation of the same disability, or the
same manifestation of a disability, under different diagnostic
codes, is to be avoided when rating a veteran's service-connected
disabilities. 38 C.F.R. 4.14 (1998). It is possible for a veteran
to have separate and distinct manifestations from the same injury
which would permit rating under several diagnostic codes; the
critical element in permitting the assignment of several ratings
under various diagnostic codes is that none of the symptomatology
for any one of the conditions is duplicative or overlapping with
the symptomatology of the other condition. See Esteban v. Brown, 6
Vet. App. 259,261-62 (1994).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has held that where the law or
regulation changes after the claim has been filed, but before the
administrative or judicial process has been concluded, the version
most favorable to the veteran applies unless Congress provided
otherwise or permitted the VA Secretary to do otherwise and the
Secretary did so. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The evaluation criteria for muscle injuries was revised effective
July 3, 1997; however, the evaluation criteria under Diagnostic
Code 5227, ankylosis of any other finger, did not change
substantially.

4 -

Under 38 C.F.R. 4.71a, Diagnostic Code 5227 (1998), ankylosis of
any other finger, major or minor hand, is rated as noncompensable.

The veteran contends a compensable evaluation is warranted for his
left finger injury.

The Board concludes that a compensable evaluation is not warranted,
as there is no competent medical evidence of amputation or
ankylosis of the left fourth finger. Thus, in the absence of
ankylosis or amputation, a compensable evaluation is not warranted
under the rating criteria.

Additionally, the veteran has failed to appear for several
scheduled VA examinations. With respect to claims for increased
evaluations, the Board's decision is controlled by 38 C.F.R.
3.655(b) (1998) which states the following: When a claimant fails
to report for an examination scheduled in conjunction with a claim
for increase, the claim shall be denied. Id. In this case the
veteran has given no good cause, e.g., illness, hospitalization,
death of a family member; to the contrary; he has in essence failed
to cooperate with the VA. The Court has held that "the duty to
assist is not always a one-way street. If a veteran wishes help, he
cannot passively wait for it in those circumstances where he may or
should have information that is essential in obtaining the putative
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The
Board notes the veteran's representative has requested a remand
because the claims file does not contain a copy of the notification
to the veteran of the September examination. However, the claims
file does contain a computer-generated record reflecting that
notification was mailed to the veteran in August 1998 and was not
returned. It further reflects that the automated phone system
informed the veteran of the September 1998 VA examination.
Furthermore, in June 1998, the RO informed the veteran of the
consequences of the failure to appear for a scheduled VA
examination under 38 C.F.R. 3.655. Thus, the Board concludes no
fundamental due process violation has occurred.

5

The Board notes that the percentage ratings under the Schedule are
representative of the average impairment in earning capacity resulting from
diseases and injuries. 38 C.F.R. 4.1 (1998) specifically sets out that
"[g]enerally, the degrees of disability specified are considered adequate to
compensate for considerable loss of working time from exacerbations or
illnesses proportionate to the severity of the several grades of disability."
In the present case, there is no evidence the veteran's left finger injury
results in marked interference with employment or frequent periods of
hospitalization. Accordingly, consideration of 38 C.F.R. 3.321(b)(1) is not
warranted in the absence of an exceptional or unusual disability picture.

Finally, the Board has considered all of the evidence, to include service
medical records and post-service medical records as well. A compensable
disability evaluation is denied based upon the totality of the evidence,
without predominate focus on the recent evidence of record. Such review is
consistent with the Court's recent decision in Fenderson.

ORDER

A compensable evaluation for postoperative left fourth finger distal
interphalangeal joint flexor tendon avulsion is denied.

John E. Ormond, Jr. Member, Board of Veterans' Appeals

